 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES L. DAVIS,                                     1:19-cv-01142-EPG (PC)

12                       Plaintiff,
13           v.                                             ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    JESSE MENDOZA, et al.,
                                                            (ECF No. 2.)
15                       Defendants.
                                                                           and
16

17                                                          ORDER DIRECTING KINGS COUNTY JAIL
                                                            TO FORWARD PAYMENT OF INMATE
18                                                          FILING FEE

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to plaintiff’s trust account. The Kings County Jail is

26   required to send to the Clerk of the Court payments from plaintiff’s account each time the amount

27   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28          In accordance with the above and good cause appearing therefore, IT IS HEREBY
                                                        1
 1   ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 3              2. The Sheriff of Kings County or their designee shall collect payments from

 4        plaintiff’s jail trust account in an amount equal to twenty per cent (20%) of the

 5        preceding month’s income credited to the plaintiff’s trust account and shall forward

 6        those payments to the Clerk of the Court each time the amount in the account

 7        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 8        been collected and forwarded to the Clerk of the Court. The payments shall be

 9        clearly identified by the name and number assigned to this action.

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        plaintiff’s in forma pauperis application on the Sheriff of Kings County, via the court's

12        electronic case filing system (CM/ECF).
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
13
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
14
                5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
15
          certified copy of his jail trust account statement for the six-month period immediately
16
          preceding the filing of the complaint, if plaintiff has not already done so.
17

18
     IT IS SO ORDERED.
19

20     Dated:        August 23, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
